Citation Nr: 0839667	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 
1999, for the loss of use of the left lower extremity, 
including residuals of an excision of malignant fibrous 
histiocytoma of Muscle Group XIV.

2.  Entitlement to an effective date earlier than June 3, 
1999, for the award of special monthly compensation based on 
loss of use of one foot.

3.  Entitlement to an effective date earlier than June 3, 
1999, for the grant of a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.

4.  Entitlement to an effective date earlier than June 3, 
1999, for the determination of eligibility of Dependents' 
Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which awarded the benefits that are the 
subject of this appeal, effective March 29, 2000.  The 
veteran appealed, contending that earlier effective dates 
were warranted.

The RO subsequently established a June 3, 1999, effective 
date by a June 2008 rating decision.

In December 2003, the Board remanded the current appellate 
claims for additional development.  The case has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the remand 
directives have been satisfied.  Thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes, as stated in the December 2003 remand, that 
the veteran initially appointed a private attorney to 
represent him before VA, but VA revoked that attorney's 
authority to represent VA claimants, effective July 28, 2003.  
Accordingly, the veteran was provided with the opportunity to 
appoint another representative on remand, but he did not do 
so.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The record does not reflect the veteran submitted any 
claim(s) for the benefits that are the subject of this appeal 
prior to June 3, 1999.

3.  The competent medical and other evidence of record does 
not reflect the veteran satisfied the criteria for loss of 
use of the left lower extremity, special monthly compensation 
based on loss of use of one foot, TDIU, or DEA benefits prior 
to June 3, 1999.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than June 3, 1999, for the loss of use of the left lower 
extremity, including residuals of an excision of malignant 
fibrous histiocytoma of Muscle Group XIV, are not met.  38 
U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2008).

2.  The criteria for assignment of an effective date earlier 
than June 3, 1999, for the award of special monthly 
compensation based on loss of use of one foot are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2008).

3.  The criteria for assignment of an effective date earlier 
than June 3, 1999, for the grant of a TDIU due to service-
connected disability are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2008).

4.  The criteria for assignment of an effective date earlier 
than June 3, 1999, for the determination of eligibility of 
DEA benefits are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board observes that this appeal is from the effective 
dates assigned after the grant of various benefits.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
Court indicated that in cases where the underlying benefit 
being sought by the claimant has been granted and an 
effective date has been assigned, the typical claim has been 
more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
the underlying benefits were granted was legally sufficient, 
VA's duty to notify in this case is satisfied.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The Board further observes that the veteran was sent VCAA-
compliant notification regarding his earlier effective date 
claims by letters dated in November 2007 and March 2008.  
Taken together, these letters informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the March 2008 letter contained 
the specific information regarding disability rating(s) and 
effective date(s) outlined by the Court's holding in Dingess, 
supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant evidence 
pertinent to the issues on appeal are in the claims folder.  
The veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, the Board notes 
that adjudication of a claim for an earlier effective date in 
this case is based upon evidence already in the claims 
folder; the resolution of the claim depends upon when certain 
document(s) were either received by VA and/or promulgated to 
the veteran.  Consequently, there is no additional 
development that can be conducted, nor any other records 
which can be obtained, which would substantiate the veteran's 
claims.  For example, any additional medical examination 
would only document the current severity of the veteran's 
service-connected disabilities, and not whether he satisfied 
the criteria for effective dates earlier than June 3, 1999.  
Therefore, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The record reflects that the benefits which are the subject 
of this appeal flow from the veteran's claim of entitlement 
to an increased rating for his service-connected left lower 
extremity disability and entitlement to a TDIU.  A TDIU claim 
is a claim for increased compensation, and the effective date 
rules for increased compensation apply to a TDIU claim.  See 
Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

With respect to the date of receipt of claim, the Board 
observes that the VA administrative claims process recognizes 
formal and informal claims.  A formal claim is one that has 
been filed in the form prescribed by the Secretary.  
38 C.F.R. § 3.151.  Any communication or action, indicating 
an intent to apply for one or more benefits, under the laws 
administered by VA, from a claimant may be considered an 
informal claim.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. 

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

After a thorough review of the record, the Board finds that 
the veteran did not submit any written communication in which 
he indicated he was entitled to recognition of loss of use of 
the left lower extremity, special monthly compensation based 
on loss of use of a foot, TDIU, and/or DEA benefits prior to 
June 3, 1999.  In short, the veteran did not submit any 
claim(s) for the benefits that are the subject of this appeal 
prior to the effective dates currently in effect.  

In view of the foregoing, the Board must now look to 
determine whether the veteran satisfied the criteria for the 
benefits that are the subject of this appeal prior to June 3, 
1999.

The Board must first look to see whether the veteran had loss 
of use of the left lower extremity prior to June 3, 1999.  In 
making this determination, the Board observes the veteran was 
service connected for residuals of an excision of malignant 
fibrous histiocytoma of Muscle Group XIV since November 1, 
1991.  An initial 100 percent rating was assigned, with a 40 
percent rating being effective from October 1, 1992.  
Moreover, while he is service connected for left hip 
replacement, the effective date for that benefit is from June 
3, 1999.  Thus, it would not and cannot result in an earlier 
effective date for loss of use.  

The veteran is also service connected for left ileal 
popliteal bypass left lower extremity, evaluated as 100 
percent disabling from April 26, 1999, with a 20 percent 
rating effective from May 1, 2000.  Although service 
connection was established from April 26, 1999, (the date of 
the procedure), this was not the basis for finding loss of 
use of the left lower extremity.  Moreover, with respect to 
the TDIU claim, a VA General Counsel Opinion (VAOPGCPREC 6-
99), dated June 7, 1999, stated, inter alia, that because a 
100 percent schedular rating and a total disability rating 
under 38 C.F.R. Part 4, § 4.16(a) each reflect 
unemployability, if an individual has a 100 percent schedular 
rating, a determination that the individual is unemployable 
as a result of service-connected disabilities under § 4.16(a) 
is unnecessary to adequately compensate the individual and is 
superfluous.  In other words, VA can find the veteran to be 
totally disabled either under the rating schedule or, if the 
veteran does not meet the criteria for a 100 percent 
schedular rating but is in fact unemployable, under § 
4.16(a).

The Board notes that the term "loss of use" of a hand or foot 
is defined at 38 C.F.R. §§ 3.350(a)(2) and 4.63 as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what is 
deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3-1/2 inches or more.

After a thorough review of the entire record, the Board finds 
that the competent medical evidence does not support a 
finding that the impairment attributable to the veteran's 
service-connected residuals of an excision of malignant 
fibrous histiocytoma of Muscle Group XIV was shown to be of 
such severity as to result in loss of use of the left lower 
extremity, nor impairment analogous to amputation at or above 
a point one-third of the distance from the perineum to the 
knee joint, measured from the perineum with use of a suitable 
prosthetic appliance.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5161.  For example, records dated in May 1999 note the 
excision of fibrous sarcoma in 1991, and subsequent left hip 
surgery in 1994.  However, this record also stated the 
veteran had been doing much better since that surgery, with 
no pain in the left leg at the present time.  Although there 
had been recurrences of the malignant fibrosarcoma since the 
1991 procedure, examination of his left leg showed a small 
shallow ulcer on the left calf which was healing well and no 
evidence of superinfection.  He was also found to have 
femoral pulses bilaterally, popliteal pulse on the left, 
pedal pulses on the left (although diminished), and healing 
surgical scars.  His toes, foot, and left extremity were 
warm.  Nevertheless, there was nothing to indicate his 
impairment was of such severity as to constitute loss of use 
of the left lower extremity prior to June 3, 1999, in this or 
the other medical records on file.

In view of the foregoing, the Board finds that it was not 
factually ascertainable prior to June 3, 1999, that the 
veteran had loss of use of the left lower extremity due to 
the service-connected residuals of an excision of malignant 
fibrous histiocytoma of Muscle Group XIV.  As he did not have 
loss of use of the left lower extremity due to a service-
connected disability prior to that date, he is clearly not 
entitled to an earlier effective date for special monthly 
compensation on that basis either.  See 38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.

Turning to the TDIU aspect of this appeal, the relevant legal 
criteria provide that it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In addition to the service-connected residuals of an excision 
of malignant fibrous histiocytoma of Muscle Group XIV, 
evaluated as 40 percent disabling since October 1, 1992, the 
veteran was service connected for the following: total left 
hip replacement, evaluated as 30 percent disabling since June 
3, 1999; and left ileal popliteal bypass left lower 
extremity, evaluated as 100 percent disabling from April 26, 
1999, with a 20 percent rating effective from May 1, 2000.  
As discussed above, since the veteran was in receipt of a 100 
percent rating for the left ileal popliteal bypass of the 
left lower extremity from April 26, 1999, it does not warrant 
establishment of a TDIU during that period.  As the only 
service-connected disability in effect prior to April 26, 
1999, was the service-connected residuals of an excision of 
malignant fibrous histiocytoma of Muscle Group XIV, the Board 
must look to see whether it warranted assignment of a TDIU.

Inasmuch as the service-connected residuals of an excision of 
malignant fibrous histiocytoma of Muscle Group XIV were 
evaluated as 40 percent disabling from October 1, 1992, 
through June 2, 1999, the veteran did not satisfy the 
criteria for assignment of a TDIU on a schedular basis.  See 
38 C.F.R. §§ 3.340, 4.16(a).

The Board must now address whether the record reflects the 
veteran was entitled to a TDIU on an extraschedular basis 
prior to June 3, 1999.  See 38 C.F.R. §§ 3.321, 3.341, 
4.16(b).

In this case, there is no competent medical evidence of 
record which supports a finding that the veteran was unable 
to obtain and/or maintain substantially gainful employment 
prior to June 3, 1999, due to his service-connected residuals 
of an excision of malignant fibrous histiocytoma of Muscle 
Group XIV.  No competent medical opinion is of record to that 
effect, nor is such impairment indicated by the treatment 
records on file.  As such, an earlier effective date is not 
warranted for assignment of the TDIU.

Regarding the DEA benefits, the law provides that the child 
or surviving spouse of a veteran will have basic eligibility 
for DEA benefits if the following conditions are met: (1) the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability. 38 U.S.C.A. §§ 
3500, 3501, 3510; 38 C.F.R. §§ 3.807.

For the reasons stated above, however, the Board has 
determined that the veteran is not entitled to a TDIU prior 
to June 3, 1999.  The record does not otherwise show he had a 
permanent and total service-connected disability prior to 
that date.  Moreover, as he is alive, it is clear entitlement 
cannot be established based upon his death.  Simply put, the 
record does not reflect the legal requirements for 
establishment of DEA benefits were met prior to June 3, 1999.  
Therefore, an earlier effective date cannot be established as 
a matter of law.

For these reasons, the Board finds that competent medical and 
other evidence of record does not reflect the veteran 
satisfied the criteria for loss of use of the left lower 
extremity, special monthly compensation based on loss of use 
of one foot, TDIU, or DEA benefits prior to June 3, 1999.

In view of the foregoing, the benefits sought on appeal must 
be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than June 3, 1999, 
for the loss of use of the left lower extremity, including 
residuals of an excision of malignant fibrous histiocytoma of 
Muscle Group XIV, is denied.

Entitlement to an effective date earlier than June 3, 1999, 
for the award of special monthly compensation based on loss 
of use of one foot is denied.

Entitlement to an effective date earlier than June 3, 1999, 
for the grant of a TDIU due to service-connected disability 
is denied.

Entitlement to an effective date earlier than June 3, 1999, 
for the determination of eligibility of DEA benefits is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


